Citation Nr: 1313916	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to presumptive service connection for hypertension as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation greater than 50 percent for PTSD.

6.  Entitlement to an initial compensable evaluation for malaria.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, non-presumptive service connection for hypertension, to include as secondary to service-connected PTSD, entitlement to an initial evaluation greater than 50 percent for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's hypertension is not presumptively related to Agent Orange exposure.  

2.  The preponderance of the evidence indicates there is no active malaria or residuals of active malaria such as liver or spleen damage.


CONCLUSIONS OF LAW

1.  Hypertension may not be presumed to have been incurred due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for an initial compensable disability rating for malaria are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.88, Diagnostic Code 6304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letters dated in August 2008, June 2010, and April 2011, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was provided information regarding how VA assigns disability ratings and effective dates.  With regard to the initial evaluation assigned for malaria, this is a downstream issue and that as service connection, an initial rating, and an effective date have been assigned, the notice requirements have been met.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  The claims decided herein were most recently readjudicated in the October 2012 statement of the case and supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records (STRs), service personnel records (SPRs), VA medical center records, private medical records, and Social Security Administration (SSA) records.  In July 2010, the Veteran was provided a VA examination to assess the severity of claimed malaria.  A general medical examination was provided in April 2011.  The examiners reviewed the claims folder and the reports provide relevant findings and are adequate for rating purposes.  Additional examination is not needed at this time.  In December 2012, a videoconference hearing was held before the undersigned.  
A Veterans Law Judge who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned VLJ noted the issues on appeal.  Also, information was solicited regarding the Veteran's claims of residuals of malaria and his assertions that his hypertension is related to Agent Orange exposure.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Additional evidence was submitted with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).  

The Veteran has had an opportunity to participate in his claim, to include providing testimony and evidence in support thereof.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with respect to the issues decided herein.  38 C.F.R. § 3.159(c).  

Analysis

Presumptive service connection for hypertension

The Veteran claims entitlement to service connection to hypertension, to include as presumptively due to Agent Orange exposure.  The Board notes that the claims of entitlement to service connection based on direct service connection and/or secondary service connection are addressed in the remand.

VA examination in November 2008 showed a diagnosis of essential hypertension.  VA and private medical records also note a diagnosis of hypertension.  Thus, there is evidence of current disability.  

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, but excluding hypertension.  38 C.F.R. §§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).  A recent report from The National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  No presumptive association, however, has been made.  

Here, the Veteran's SPRs demonstrate that he served in the Republic of Vietnam.  But hypertension is not a presumptive disease.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation, to include as due to Agent Orange exposure, and with proof of secondary causation or aggravation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Such a determination, including any relationship to PTSD, is addressed in the below remand.  

Increased evaluation for service-connected malaria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Malaria is evaluated under Diagnostic Code 6304.  38 C.F.R. § 4.88b.  Under this code, there is only one evaluation - a 100 percent evaluation.  A 100 percent disability rating is warranted for active malaria.  The accompanying note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter residuals such as liver or spleen damage are rated under the appropriate system.  Chronic liver disease is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7345, and injury of the spleen under 38 C.F.R. § 4.117, Diagnostic Code 7707.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 CFR § 4.31 (2012).

The Veteran's STRs indicate that the Veteran contracted malaria during service.

The Veteran submitted correspondence from the Army dated in February 1972, which indicates that in the vast majority of cases, the infection is permanently cured by medications, but that it is not known exactly how many individuals were not permanently cured.  A handwritten statement on this letter indicates particular interest in how the Veteran was doing since his fever did not respond appropriately while he was on treatment.  

The Veteran underwent a VA examination in July 2010.  At that time, he reported he was hospitalized for malaria in October 1970 and treated with a 3 week treatment regimen.  In 1972 he started having residual symptoms of malaria to include chronic headache, dizziness, nausea, back, and muscle pain.  On physical examination, there were no signs of splenomegaly, hepatolmegaly, or any signs of renal damage.  The examiner indicated that the disease was not currently active.  

The Veteran underwent a VA general medical examination in April 2011.  On physical examination, the liver and spleen were normal.  Abdominal ultrasound, which included the liver and spleen, was essentially unremarkable with no significant findings.  The examiner stated that physical assessment did not reveal residual or active symptomatology in relationship to the claimed malaria.  Radiographic data of the liver and spleen were negative for malaria.  The examiner noted that the Veteran had medical conditions of concern, but they were not related to malaria.  

The Board finds that an increased evaluation is not warranted.  The VA examinations found there was no active disease.  Additionally, the 2011 examination indicated the liver and spleen were negative for malaria.  Thus, a 100 percent rating is not warranted; the disability picture is consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 6304.

In considering the merits of the claim, the Board acknowledges the Veteran's assertions that frequent colds and flu, as well as headaches, dizziness, nausea, etc., are residuals of his service-connected malaria.  The Veteran is competent to report these symptoms, which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  He is not, however, considered competent to provide the opinion that those symptoms are indicative of active malaria or residuals thereof, as that is an issue that requires specialized medical knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma).  Moreover, such lay statements, in this case, do not outweigh the probative medical evidence of record finding that there were no residuals of malaria and no active disease.  

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But as noted above, the other potentially relevant diagnostic codes are related to liver and spleen damage.  See 38 C.F.R. § 4.114, Diagnostic Codes 7311, 7312 (2012); 38 C.F.R. § 4.117, Diagnostic Code 7707 (2012).  The evidence shows that there are no residuals of malaria and no liver or spleen damage.  Accordingly, increased evaluations under these codes are not warranted.  

Consideration has also been given regarding whether the noncompensable schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A compensable rating is provided for manifestations of the service-connected residuals of malaria but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's malaria residuals, as the criteria assess the presence of current residuals to the liver and spleen or active disease; there are no residuals.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 38 C.F.R. § 3.102.  


ORDER

Presumptive service connection for hypertension due to Agent Orange exposure is denied.

Entitlement to an initial compensable evaluation for malaria is denied.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

All claims on appeal

Initially, the Board notes that the Veteran receives VA medical treatment.  Although the Veteran has periodically submitted individual VA records, it appears that records were last printed by VA in July 2010.  On remand, any additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The claims folder contains a CD-ROM with SSA records.  Although the Board reviewed the documents contained on the CD-ROM and the RO apparently printed selected records, the claims folder does not include all records contained on the CD.  These records should be printed and associated with the claims folder or otherwise associated with the Virtual VA eFolder on remand.  

Entitlement to non-presumptive service connection for hypertension

Remand is required for this claim to obtain an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The probative value of a medical opinion is diminished where the opinion is ambivalent.  Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, a November 2008 hypertension examination was provided; no etiological opinion was provided.  In a December 2012 VA medical record, the Veteran's mental health provider opined that the Veteran's hypertension had been exacerbated by his service-connected PTSD because every time the blood pressure was monitored by his primary care physician, his blood pressure would increase when asked questions about his military service in Vietnam.  First, there is no direct service connection etiological opinion was obtained.  Second, no etiological opinion regarding Agent Orange non-presumptive service connection was obtained.  Third, no etiological opinion regarding whether the Veteran's PTSD caused the hypertension was obtained.  Fourth, and finally, the Board finds that the aggravation opinion is not sufficient upon which to grant service connection based upon aggravation; it is not clear if there is an actual increase in hypertension and the provider did not provide a baseline level of severity of hypertension prior to the onset of aggravation.  See 38 C.F.R. § 3.310(b).  These opinions and clarification must be obtained on remand.


Entitlement to service connection for bilateral hearing loss and tinnitus

Remand is required for these claims to obtain adequate etiological opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Additionally, the absence of a hearing loss disability for VA purposes at separation does not necessarily preclude service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the Veteran is competent to report tinnitus and hearing problems during service as well as continuing symptoms.  Barr v. Nicholson, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Here, the Veteran contends that he has hearing loss and tinnitus related to in-service noise exposure.  STRs show that the Veteran served in Vietnam and his awards include the Purple Heart and Combat Infantryman Badge.  In-service acoustic trauma is established.  STRs do not show complaints of tinnitus or a hearing loss disability for VA purposes.  The Veteran underwent a VA examination in November 2008 with a February 2009 addendum.  He reported hearing difficulty and tinnitus since Vietnam and post-service occupational and recreational noise exposure, during which he routinely wore hearing protection.  Audiometric findings showed a hearing loss disability for VA purposes in both ears.  The examiner provided a negative etiology opinion as to both hearing loss and tinnitus.  With regard to the hearing loss, it appears the opinion was based, at least in part, on a normal audiogram at discharge and on findings of post-service noise exposure.  Regarding the tinnitus, the opinion was based on the fact that there was no tinnitus mentioned in the Veteran's medical records until he filed a claim in 2008, normal hearing at discharge, and a lack of continuity of symptoms.  

In a statement submitted by the Veteran, he reported that he was wearing ear protection post-service and everything he said at the examination got turned around.  At the hearing, the Veteran testified that he was exposed to artillery and other loud noises during service and that he has had a constant ringing in his ears since he left Vietnam.  The Board finds no reason to doubt the credibility of the Veteran's statements and his lay testimony should be considered when determining etiology.  Under these circumstances, the Board finds the examinations of record inadequate and that additional examination and medical opinion are needed.  

Finally, the Veteran submitted a private audiological report dated in December 2012.  This examination appears to confirm a bilateral hearing loss disability, but does not address etiology.  On remand, the Veteran should be given an opportunity to submit any additional records from this provider, to include any statements regarding a nexus between disability and in-service noise exposure.  See 38 C.F.R. § 3.159(c)(1).  

Increased evaluation for PTSD

In March 2009, the RO denied entitlement to service connection for PTSD.  The Veteran disagreed with this decision and in July 2010, the RO granted service connection and assigned a 50 percent evaluation from July 30, 2008.  In August 2011, the RO continued the 50 percent evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  The Board notes, however, that additional relevant evidence was received within the one-year appeal period following the July 2010 rating decision and thus, the Board considers the appeal to stem from the initial grant of service connection.  See 38 C.F.R. § 3.165(b) (2012).  

Remand is required regarding this issue for examination and a clarifying opinion because the examination of record is insufficient upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

The claims folder contains evidence which addresses the severity of the Veteran's PTSD and whether he is able to work.  For example, on initial VA examination in November 2008, the examiner did not find the criteria for PTSD were met and the Veteran's current Global Assessment of Functioning (GAF) scale score was 65, with highest in the past year of 51.  The examiner stated that the Veteran was able to work full time, maintain a good relationship with his wife and children, maintain a couple of good friends, and had some hobbies and interests.  The examiner further noted that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

On VA examination in June 2010, the examiner diagnosed PTSD, mild to moderate in severity, and major depressive disorder, mild.  GAF score was reported as 57, although the examiner estimated that it had been in the 50 to 58 range for at least 10 years.  The examiner noted the Veteran was on various medications, but continued to suffer significantly from symptoms of PTSD and depression.  The Veteran reported that his marriage was pretty good.  He had few friends and his social life had been impaired by having to work the night shift.  He participated in hunting activities.  With regard to current psychosocial functional status, the examiner stated that the Veteran was functioning with mild impairments in his occupational, marital, family and social roles.  However, the examiner subsequently stated that the Veteran's psychological and social functioning had been poor for a long time and then later stated that his PTSD resulted in deficiencies in judgment, thinking, family relations and work.  

The Veteran underwent a psychological mental status examination for SSA purposes in October 2010.  He reported depressive symptoms and persistent anxiety.  He felt that he got along with and communicated with family members.  He goes out to visit friends and family and they visit him at his residence.  Diagnosis was PTSD with depression and anxiety.  

On VA examination in April 2011, the Veteran stated that his symptoms were well-managed.  He had a good marriage and was able to enjoy his children and his grandchildren.  He likes to go out to dinner with his wife and enjoys hunting and fishing.  The examiner noted that the Veteran voluntarily resigned his last job the day after he learned that he had been granted service-connection for PTSD.  Job performance was excellent in prior careers and aside from a conflict with the superintendent; he got along well with most people throughout his lifetime.  Mental status examination was largely unremarkable except for intermittent periods of sadness, irritability, and anxiety, and occasional nightmares.  There was no presence of homicidal or suicidal thoughts, no episodes of violence, and impulse control was good.  GAF score was 60.  The examiner indicated that the overall level of functioning was essentially unchanged since the July 2010 examination.  

An April 2012 VA record shows that the Veteran was upset over his compensation claim.  He reported that his support system had diminished as he gets very irritated with people.  The Veteran denied having any self-destructive thoughts, but stated that he still has restless sleep and combat-related nightmares.  He is very short-tempered and irritable.  On mental status examination, he presented in a serious and polite manner.  The physician, Dr. W.K., noted that the Veteran had severe symptoms of PTSD and a recent exacerbation of symptoms.  In a September 2012 statement, Dr. W.K. referenced his April 2012 statement that the Veteran was unemployable.  He reported that this was based on the Veteran's report of increased irritability, intolerance of social situations, affective lability, impaired concentration, increased distractibility, and thoughts of harming others.  A December 2012 VA treatment record notes that the Veteran denied having thoughts of wanting to harm himself or others, but admits that he still deals with irritability on a fairly regular basis.  The Veteran presented in a serious, mildly anxious, but cooperative manner.  

Under the circumstances of this case and with consideration of recent statements suggesting increased disability, the Board finds that further examination is needed to assess the current status of the Veteran's PTSD and reconcile the conflicting medical evidence of record.  

Entitlement to TDIU

Remand is required for this claim to obtain additional information and an adequate opinion.  The Veteran contends that he is unemployable as a result of service-connected disability.  In his application for TDIU, the Veteran reported that he was unable to work due to PTSD, malaria, and hypertension.  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Board notes that the Veteran's totally evaluation is currently 50 percent, the evaluation assigned to his service-connected PTSD.  He does not meet the schedular criteria. 

The Veteran indicated that he left his last job in 2010 due to disability and that he expected to receive disability retirement benefits.  At the hearing he testified that he worked as a school custodian and that he left due to stress and his blood pressure.  There is conflicting information regarding whether the Veteran voluntarily retired or had to end his employment due to disability.  There is no indication that information regarding the Veteran's dates of employment and reason for termination was ever requested from his last employer.  On remand, this information should be requested.  See VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  

The November 2008 VA examiner found that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  The June 2010 VA examiner stated that the Veteran was functioning with mild impairments in his occupational roles.  However, the examiner subsequently stated that the Veteran's PTSD resulted in deficiencies in work.  An April 2011 VA examiner stated that is was less likely than not that he is unemployable due to his mental condition (he functioned consistently very well at his jobs for the past 40 years, with no time lost from work due to PTSD symptoms).  In an April 2012 VA treatment record, a physician stated that the Veteran was unemployable due to the severity of his PTSD.  

On review, the evidence of record indicates significant discrepancies between the information provided by VA examiners versus VA physicians, to include competing opinions as to whether the Veteran is unemployable due to service-connected PTSD.  

Under the circumstances of this case and with consideration of recent statements suggesting increased disability, the Board finds that further examination is needed to assess the current status of the Veteran's PTSD and reconcile the conflicting medical evidence of record.  Such examination should also address the impact of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that the TDIU issue is inextricably intertwined with the other issues remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records for the period from July 2010 to the present.  The procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities should be followed.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

2.  Print or otherwise associate with the claims folder or the Virtual VA eFolder the complete records from SSA contained on CD-ROM. 

3.  Send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's previous employer.  Any response received should be associated with the claims folder or Virtual VA eFolder.  

4.  Contact the Veteran and offer him the opportunity to provide authorizations for release of any additional private audiology records, to include any statements addressing the etiology of his hearing loss and tinnitus.  The Veteran should be advised that he may also submit these records himself.  If he submits properly completed authorizations, any identified records should be requested.  All records received should be associated with the claims folder or Virtual VA eFolder.  

5.  After any additional documents are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of claimed bilateral hearing loss and tinnitus.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hearing loss and tinnitus are related to active military service or events therein, to include in-service noise exposure.  

In making this determination, the examiner is advised that the absence of a hearing loss disability for VA purposes at separation does not necessarily preclude service connection.  Additionally, it should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  At this time, the Board accepts the Veteran's statements that he experienced ringing in the ears while in Vietnam and that he wore hearing protection post-service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Finally, the examiner must address the effects of hearing loss and tinnitus on the Veteran's employment.

6.  After any additional documents are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his PTSD and reconcile the conflicting evidence in the record regarding the severity of PTSD and employability.  If possible, the examination should be conducted by an examiner who has not previously seen the Veteran.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies. An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of disability.  

Based on examination of the Veteran and review of the record, the examiner should conduct a longitudinal review of the record and (to the degree possible) reconcile the discrepancies in the degree of psychiatric impairment found by VA examiners and the degree of such impairment described by the Veteran's treating VA physician.  The examiner is further requested to specifically comment on the various GAF scores assigned throughout the appeal period indicating (with citation to symptom notations) whether such are consistent with the PTSD symptoms contemporaneously shown. 

Finally, the examiner is specifically requested to discuss how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment and to provide an opinion as to whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his hypertension.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must address the NAS report.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated the hypertension.  The examiner must comment upon the December 2012 VA physician opinion.  If the examiner finds that the hypertension is aggravated by PTSD, the examiner must assess the baseline level of severity of hypertension based on the evidence of record and the current level of severity hypertension.  The examiner must also address the effects of the Veteran's hypertension on employment.

8.  After all examinations have been conducted, obtain an opinion from an appropriate examiner regarding the Veteran's employability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion regarding whether the Veteran's service-connected disabilities alone cause him to be unable to secure or maintain substantially gainful employment.  The examiner must consider the Veteran's education, special training, and previous work experience, but may not consider age or impairment caused by nonservice-connected disabilities.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


